DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al. (US 2015/0339564) in view of Kim et al. (US 10140569)
Re claim 1:	Herslow teaches a smartcard (10) comprising a stackup of a metal component (16) which is a metal core or a metal face for the card, and wherein the metal component has a top side and a bottom side; and a hard coat layer (12) serving as a protective layer which a hard coat layer (12) formed with UV curable acrylates is 
However, Herslow fairly suggest that the smart card comprising a slit.
Kim teaches a smart card (100) comprising a slit (15) formed on the smart card (see figs. 1, 2, 3, 16; col. 5, line 29-col. 7, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim to the teachings of Herslow in order to enhance contactless communications.
Re claim 2:	Wherein the protective layer is laser-reactive (paragraph 0065).  
Re claim 10:	The smartcard further comprising a transponder chip module (TCM) having a chip (109) and an antenna (112) configured to couple with the metal component so as to enable radio frequency communication with a contactless point of sale terminal.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Herslow. 
Re claim 18:	Kim teaches a smartcard comprising a core assembly of two metal layers (10 and 80) separated by a connection layer (70) serving as a dielectric layer; a layer of baked on ink disposed on a front side of the core assembly (fig. 17D) (see figs. 1-17D; col. 3, lines 1-4).
However, Kim fairly suggest that the smart card comprising a UV hard coat.
Herslow teaches an ID card comprising a hard coat layer (12) formed with UV curable acrylates (see figs. 1-6; paragraph 0058).
.

Allowable Subject Matter
Claims 11-17 are allowed.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the smartcard further comprising a front transparent laser-reactive layer with printed information and graphics disposed on the top side of the metal component, between the protective layer and the metal component; and a rear plastic laser-reactive layer with printed information and graphics disposed on the bottom side of the metal component, the metal component includes a baked-on coating of primer, ink and a finish which camouflages the slit, the protective layer is a UV hard coat layer supported by a release-carrier layer which is removed after the layers are laminated together to form a completed assembly, and a method of manufacturing the smartcard as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.